El Juez Asociado Señor Aldret,
emitió la opinión del tribunal.
Salvador Echevarría interpuso esta apelación contra sen-tencia que lo condenó por delito de portar arma prohibida y el único motivo que alega para su recurso es que la corte inferior cometió error al resolver que los hechos establecidos por la evidencia constituyen el delito por el cual se le con-denó.
Los hechos demostrados por la evidencia son sencillos. No hay contradicciones de importancia entre los testigos. El apelante es mayordomo de una finca. Un día supo que *647un caballo de esa finca estaba en otra de don Jesús Rossy, donde había peleado con otro caballo. Fné allá y al ver qae se caballo había herido al del Sr. Rossy se llevó al de éste para car arlo y le dejó el sayo. Algún tiempo después, ya carado el caballo, lo llevó a la otra finca para entregarlo y llevarse el sayo, pero el mayordomo del Sr. Rossy se opaso a qae lo sacara de la finca sin aatorización de sa principal. Por esto se sascitó ana disensión y faé llamado an policía, qaien vió a Echevarría con an revólver y se lo ocapó. Esas dos fincas están separadas por ana distancia como de an ki-lómetro y para ir el apelante a la finca de Rossy tavo qae caminar por la carretera esa distancia.
La defensa del apelante se fanda en el caso de El Pueblo v. Bosch, 43 D.P.R. 741, y otros análogos a ése de'algnnos tribnnales de los Estados Unidos para sostener qae no por-taba el revólver ilegalmente sino en cnmplimiento de sas de-beres como mayordomo.
Los hechos en el caso de Bosch, sapra, son los siguientes: la finca de qae era mayordomo Bosch está atravesada por ana carretera, teniendo terrenos a ambos lados de la vía pública. Bosch salió con sa revólver de ana de esas porciones de te-rreno y faé por la carretera porqae sapo qa.e anos hombres estaban cortando yerba de la finca. Con vista de esos hechos declaró la mayoría de este tribnnal qae no existía el delito de portar an arma prohibida porqae penetrar en la vía pú-blica en esas condiciones caía claramente dentro de los de-beres del mayordomo y qae caando an celador o mayordomo de ana finca sale de sa propiedad para impedir la comisión de delitos, no hay posibilidad de atribaírsele la intención de violar la ley, qae no aparece caando de manera incidental penetra en la carretera sin intención de permanecer allí con sa pistola y qae an celador paede considerarse como qae está en sa propia finca caando penetra en ana carretera qae se-para dos predios de terreno pertenecientes a sa patrono.
Hemos expaesto al principio los hechos ocarridos en este caso y encontramos qae son distintos a los del qae ha sido *648citado, pues en el presente no se trata de una finca dividida en dos parcelas por la carretera; y cuando el apelante salió de la finca de que es mayordomo para llevar el caballo des-pués de curado a la otra finca no existía emergencia alguna, como en el caso de Boscfi.
El apelante no debió salir con su revólver para ir a la finca de otra persona para entregar un caballo y recoger el suyo, teniendo que caminar así por la carretera; estaba en una función de su cargo pero ella no requería que fuese ar-mado. La distancia que anduvo por la carretera no es de importancia, pues lo mismo es que anduviese por ella un ki-lómetro, como menos o más de esa distancia. En las circuns-tancias de este caso él no tenía derecho a transitar con un revólver por la carretera.
Por lo expuesto los hechos de este caso. justifican la sen-tencia apelada, la que debe ser confirmada.